Citation Nr: 1729188	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.

2. Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease and congestive heart failure, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This case was previously before the Board in April 2015 where it was remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran served on aircraft carriers, the USS Ranger and USS Enterprise, in the offshore waters of Vietnam; the evidence does not show that the Veteran had service on the landmass or inland waterways of Vietnam or that he was in-fact exposed to herbicides, including Agent Orange, during service.

2. The Veteran's diabetes mellitus was not shown in service or for many years thereafter and are not shown to be related to service, including herbicide exposure therein.

3. The Veteran's ischemic heart disease including coronary artery disease and congestive heart failure, were not shown in service or for many years thereafter and are not shown to be related to service, including herbicide exposure therein.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus type II are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for ischemic heart disease, to include coronary artery disease and congestive heart failure, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

The duty to notify was satisfied by letter issued in January 2008.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in obtaining all relevant records has also been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Further, pursuant to the Board's April 2015 remand directives, VA attempted to obtain unit records, deck logs, and all evidence necessary for equitable resolution of the issues.  The Board finds that the RO substantially complied and no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

No VA examination was requested in relation to the issue of service connection for diabetes mellitus and ischemic heart disease to include coronary artery disease and congestive heart failure.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As described more fully below, the outcome of this matter largely turns of the question of whether the Veteran was exposed to herbicide agents during his active service.  Such would trigger the presumption of service connection and render the need to afford the Veteran an examination for a nexus moot.  The record is also absent any medical or lay evidence that the Veteran's diabetes mellitus or ischemic heart disease had its onset in service or within a year of discharge or that it is otherwise etiologically related to active service outside the assertion of exposure to herbicide agents.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection. See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As such, a VA examination is not necessary.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Thus, adjudication of his claims at this time is warranted.

II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, such as diabetes mellitus, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Diabetes mellitus and ischemic heart disease are included in this list. 38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586  -57589 (1996).

Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

Analysis 

The Veteran alleges exposure to herbicides during his service on aircraft carriers, USS Ranger and USS Enterprise, in the waters off of Vietnam.  Specifically, he states he was exposed to herbicides when flown into Vietnam to fix an aircraft and was on the ground for approximately four to six hours. See 41-438 Statement in Support of Claim dated January 2008.

The Veteran's DD Form 214 and military personnel file indicates he served aboard the USS Ranger and USS Enterprise with a military occupational specialty (MOS) as an electronic mechanic.  While the Veteran is the recipient of the Vietnam Service Medal and Vietnam Campaign Medal, there is no record of service on land in Vietnam.  While there is no indication that the Veteran was presumptively exposed to herbicide agents by being on the ground in Vietnam, he nevertheless asserts being in Vietnam during service aboard the deep-water naval vessels.  

As explained above, in order for the presumption of exposure to herbicides to apply, the Veteran must be shown to have served in an inland waterway of the Republic of Vietnam; mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii) does not qualify. See Haas, 525 F.3d at 1187-1190.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus, there is no presumption of exposure for service on the offshore open waters. See VBA Manual M21-1, IV.ii.1.H.2.a.

While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the USS Ranger or USS Enterprise were stationed in any of these inland waterways, nor has the Veteran made any such allegation. See e.g. Gray v. McDonald, 27 Vet. App. 313 (2015); Manual M21-1, Part IV, Subpart ii, Chapter 1 Section H.2.a.  Further, neither ship is listed as one of the vessels specifically recognized as having conducted operations in Vietnam. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.  Also, there is no evidence to suggest that an aircraft carrier such as the USS Ranger or USS Enterprise would have been deployed in an inland waterway.  

To the extent that the Veteran argues that it is "certainly plausible" that he was assigned to a ship or shore with the unit Reconnaissance Attack Squadron Five (RVAH-5), which was credited with Vietnam service, the Board finds his proposed theory is outweighed by the evidence of record. See Appellant's Brief dated July 5, 2017, pg. 2.  While the Veteran's personnel records document he was attached to RVAH-5, there is simply no evidence indicating that the Veteran traveled inland or was otherwise in Vietnam.  

Critically, to that point, the Joint Service Records Research Center (JSRRC) reviewed the 1971 command histories of the USS Enterprise and RVAH-5 and found no documentation "that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam." See March 8, 2017 JSRRC Agent Orange Verification Review.  

According to JSRRC, documentary evidence has been obtained for ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Also included are combat ships, such as destroyers.  But, in this case, there is no evidence indicating that the Veteran actually went ashore or that he was flown to perform a maintenance action on an aircraft in Vietnam, as such activity of crewmembers would have been documented. Id.

As demonstrated by the above findings, there is no evidence that members aboard USS Ranger or USS Enterprise were sent on the landmass of Vietnam to repair avionics or "stepped foot in the Republic of Vietnam".  Rather, command histories document that, during the pertinent time, the USS Enterprise performed special operations on Yankee Station in the Gulf of Tonkin and in the Indian Ocean, with punctuated tours of duty in the combat zone with port visits to Subic Bay (ports near the Republic of the Philippines and Singapore). Id.

Further, the National Archives and Records Administration (NARA) also reviewed related deck logs of the USS Ranger and found that the ship was in California, left on a Western Pacific deployment in November 1972 and arrived at Subic Bay in December 1972, in Philippines and Singapore.  

Thus, absent evidence that the Veteran served on land in Vietnam or inland waterways, he cannot be presumed to have been exposed to Agent Orange or other herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, corroborating evidence of actual, direct exposure to herbicides in service is also not established.  Accordingly, there is no basis for awarding service connection for any of the Veteran's claimed disabilities on the basis of exposure to herbicides.

While the Veteran has not established service connection based upon herbicide exposure, the Board must still consider whether any of the Veteran's claimed disabilities are directly related to service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds there is no probative evidence of a nexus between the Veteran's military service and the development of diabetes mellitus and ischemic heart disease to include coronary artery disease and congestive heart failure.  The evidence indicates that diabetes mellitus did not manifest during service but was diagnosed in June 2002, approximately 29 years after separation from service.  Likewise, the Veteran's coronary artery disease did not manifest in service and the evidence indicates it was first diagnosed in March 2005 and congestive heart failure in April 2005, approximately 32 years after separation. See Walterboro Family Practice, Medical University of South Carolina, and Roper St. Francis Hospital records.  As such, the preponderance of the evidence is against a finding of service connection for diabetes mellitus and ischemic heart disease, to include coronary artery disease and congestive heart failure, on a direct basis.

The Board has also considered whether the Veteran is entitled to presumptive service connection based on chronic disease or service connection based on continuity of symptomatology.  However, service treatment records are entirely negative for any complaints, findings or diagnosis relating to the Veteran's claimed disabilities.  In pertinent part, chest examinations in October 1972 and March 1973 revealed normal findings as well as the accompanying chest X-ray in 1973 found normal.  Further, as indicated above, diabetes mellitus, coronary artery disease, and congestive heart failure were not diagnosed until approximately three decades after the Veteran separated from service. See Walterboro Family Practice, Medical University of South Carolina, and Roper St. Francis Hospital records.  As such, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303(b), 3.309.  Therefore, the Veteran is not entitled service connection based on the presumptions in favor of chronic diseases or on the basis of continuity of symptomatology.

Although the Veteran essentially asserts that these current disabilities are related to service, particularly due to herbicide exposure, as a layperson, without any demonstrated, specialized knowledge concerning the etiology of these disability, his allegations are not competent evidence of a medical nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of diabetes mellitus and ischemic heart disease.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.


Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.


____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


